Citation Nr: 0720415	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 until 
September 1971.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In January 2007, the Board remanded this matter to the agency 
of original jurisdiction (AOJ) for further development.  
After accomplishing the requested action to the extent 
possible, the AOJ continued the denial of the claim (as 
reflected in the April 2007 supplemental statement of the 
case) and returned this matter to the Board for further 
appellate consideration.


FINDING OF FACT

The veteran fails to meet the percentage criteria for a total 
disability rating based on individual unemployability due to 
service-connected disabilities and his service-connected 
disabilities have not been shown by competent clinical 
evidence of record to preclude employment consistent with the 
veteran's education and occupational experience.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a July 2004 and February 2007 letters from VA to the 
veteran.  The letters informed the veteran of what evidence 
was required to substantiate his claim for TDIU and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  The February 2007 
letter also informed the veteran as to the law pertaining to 
disability rating and effective date as the Court required in 
Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice to the appellant was 
completed after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  VA 
requested that the veteran complete, sign, and return a 
provided VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  The veteran did not 
respond to VA's request for information.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.
 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria and analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  Under section 
4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), VA will grant a total rating for  
compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  He is currently 
service-connected for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling, shell fragment wound scar on 
his left elbow and arm, rated as noncompensable, and malaria 
(bacteriology - no growth, 4/29/86), rated as noncompensable.  
The combined rating for these service-connected disabilities 
is 30 percent.  See 38 C.F.R. § 4.25 (2006).  Based on the 
above, the veteran fails to meet the percentage requirements 
for an award of TDIU as set forth under 38 C.F.R. § 4.16(a).  
Pursuant to 38 C.F.R. § 4.16(b), however, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating as set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2006).  Accordingly, the 
Board has considered whether the veteran's claim for TDIU 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. at 363.  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  "Substantially gainful employment" is 
that employment "which is ordinarily followed by the non-
disabled to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Here, the veteran's service-connected disabilities have not 
been shown to preclude employment consistent with his 
education and occupational experience.  The Board again notes 
that the veteran has not supplied the VA with a completed VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, as requested.  Thus, 
such information is not available for the Board's 
consideration in the adjudication of this claim.  Even 
without the VA Form 21-8940, the Board finds that the record 
contains adequate information regarding the veteran's 
occupational functioning.  

The veteran has stated that his PTSD has made it difficult 
for him to hold a job.  The veteran's DD Form 214 reflects 
that he completed 4 years of high school.  A December 2002 VA 
examination report indicates that the veteran has had 
approximately 18-19 jobs since being discharged from service.  
These jobs include working in retail sales, factories, gas 
stations, power plants, and construction.  It was noted that 
the veteran frequently quit various jobs because he would 
disagree with those having authority over him.  However, the 
Board finds that the evidence of record does not demonstrate 
that the veteran's PTSD symptomatology has limited his 
employability to the extent that a TDIU evaluation would be 
appropriate.  Indeed, the record does not indicate any 
firings due to his PSTD symptoms.  Further, he owns his own 
house and reported working 1 day per week at the local VFW 
and playing music in church.  The Board notes that after VA 
examination in 2002 the veteran had an Axis I diagnosis of 
mood disorder, not otherwise specified.  

Further, the 2002 VA examiner provided an Axis V, Global 
Assessment of Functioning (GAF), score of 60.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  GAF scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
examiner noted that the veteran's GAF score reflected 
generally mild to moderate symptoms.

Cognitive testing, completed in conjunction with the 2002 VA 
examination, revealed that the veteran had some clear mental 
strengths and a few mild difficulties.  It was noted that the 
veteran was verbally fluent and mentally flexible with mild 
difficulties with verbal memory, and, perhaps, with impulse 
control.

With regard to the veteran's service-connected malaria and 
shell fragment wound scar of the left elbow and arm, the VA 
outpatient treatment records are silent for treatment related 
to either of the above service-connected disabilities.  
Indeed, a VA physician's note, in July 2003, noted active 
problems of anxiety, depression, and hayfever.   

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contention that he cannot work due to his service-connected 
disabilities, especially his PTSD, but the veteran's 
contention is at odds with the objective medical evidence of 
record that shows that the veteran has no exceptional or 
unusual factor associated with his service-connected 
disabilities that render the regular schedular standards 
impracticable.  The Board places less weight or probative 
value on the veteran's statements concerning the symptoms 
from his service-connected disability than it does on the 
objective medical reports.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is appropriately compensated by the current combined 
rating of 30 percent.  The veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant referral for consideration of a TDIU on an 
extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU and, as such, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


